Citation Nr: 0416825	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  97-25 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, and appellant's siblings


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The appellant's DD Form 214 (Armed Forces of the United 
States Report of Transfer or Discharge), reflects that he was 
a member of the Army National Guard (ARNG) of West Virginia.  
He was activated under the authority of the Army National 
Guard of the United States (ARNGUS) and ordered to a period 
of active duty for training (ACDUTRA), with an obligation of 
22 weeks, effective on September 23, 1971.  He was 
subsequently discharged from the ARNGUS, released from 
ACDUTRA, and returned to ARNG control.  The stated reason for 
his reverting to the ARNG of West Virginia was, "Discharged 
because of not meeting medical fitness standards at time of 
entry."  The effective date of his release from ACDUTRA was 
November 2, 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the claim.

This case was previously before the Board in June 1998, April 
1999, February 2001, and April 2003.  In June 1998, the Board 
remanded the case for additional development.  Thereafter, by 
an April 1999 decision, the Board denied the claim.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  By a June 2000 
Order, the Court, pursuant to a Joint Motion, vacated the 
Board's decision, and remanded the case for further 
development and readjudication.  The Board subsequently 
remanded the case in February 2001 in compliance with the 
Court's directives.  In April 2003, the Board remanded the 
case to comply with the appellant's request for a Board 
hearing.

The appellant subsequently provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in September 2003, a transcript of which 
is of record.

For the reasons stated below, the Board finds that additional 
development and notification is necessary in the instant case 
for a full and fair determination on the merits of this 
claim.  Accordingly, this appeal will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify you if further action is required on your 
part.  


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Further, ACDUTRA includes full-time duty in the 
Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserve duty includes the National 
Guard of the United States.  38 U.S.C.A. § 101(26), (27).  
Duty, other than full-time duty, performed by a member of the 
National Guard of any State, is considered to be inactive 
duty training.  38 C.F.R. § 3.6(d)(4).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The Board notes that VA has a duty to assist a claimant in 
developing the facts pertinent to his or her claim, and to 
notify him or her of the evidence necessary to complete an 
application for benefits.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. § 5100 et seq.; 38 C.F.R. § 3.159.  
The VCAA, which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In the instant case, the Board finds that additional 
development is necessary in order to comply with the duty to 
notify and the duty to assist.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  The Board acknowledges 
that the most recent Supplemental Statement of the Case 
(SSOC) promulgated in January 2003 included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
However, a review of the documents assembled for the Board's 
review does not indicate that the appellant received the 
specific type of notification mandated by the Court in 
Quartuccio, supra.  Therefore, the Board is of the opinion 
that the RO should take corrective action regarding this 
defect in the VCAA notification requirements.

The Board further notes that the appellant's claim of service 
connection for PTSD is based upon his assertions of personal 
assault during basic training.  Specifically, he contends 
that he was sexually harassed by a non-commissioned officer 
(NCO) in a barracks latrine area, during which the NCO 
reportedly ordered the appellant to undress and threatened 
him.  He also contends that he underwent physical and verbal 
abuse from his drill instructor.  This led to an eventual 
attempt at taking his life with an overdose of sleeping 
pills.  In October 1971, an Army Medical Board evaluation 
diagnosed the appellant as having "severe, immature 
personality disorder," characterized as existing prior to, 
and not aggravated by, service.  The examiner noted:

Since beginning of BCT [basic combat 
training] anxiety level has risen 
progressively as stresses mount. . . . 
When DIs yell at him he has trouble 
differentiating this from abuse he has 
received from his brothers.  Took Valium 
OD [overdose] when he felt there was no 
other way out. . . . Extremely tense, 
anxious and tearful in interview.  Has 
few apparent ego resources to deal with 
new stresses.

That same month, the appellant was found to be unfit for 
active duty and was medically separated from active service.  
In January 1972, he was medically separated from the West 
Virginia Army National Guard for disability. 

Post-service medical records reflect, among other things, 
findings of an acquired psychiatric disorder, to include 
diagnoses of PTSD.

With respect to claims of PTSD based upon personal assaults, 
the Board notes that 38 C.F.R. § 3.304(f) was amended in 
March 2002, as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the appellant's 
service records or evidence of behavior 
changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.

Moreover, as intimated in the Board's February 2001 remand, 
the Court recognized in Patton v. West, 12 Vet. App. 272, 278 
(1999), that VA has established special evidentiary 
procedures for PTSD claims based on personal assault 
contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 
5.14c (February 20, 1996), and former M21-1, Part III, para. 
7.46(c)(2) (October 11, 1995).  In personal assault cases, 
more particularized requirements are established regarding 
the development of "alternative sources" of information 
because service records "may be devoid of evidence because 
many victims of personal assault, especially sexual assault 
and domestic violence, do not file official reports either 
with military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

The Board also noted in the February 2001 remand that the 
appellant has submitted statements from his mother and 
brothers, attesting to his reported problems during basic 
training.  Further, these statements reflect reports that the 
appellant suffered from a nervous problem following his 
discharge from basic training and the West Virginia ARNGUS.  
Similar assertions have since been provided from the 
appellant and his brothers at the September 2003 
videoconference hearing.  In addition, the February 2001 
remand noted that the appellant has submitted statements from 
a fellow service member that document that the appellant was 
experiencing problems during basic training.  Accordingly, 
the Board directed the RO, in part, to invite the appellant 
to provide additional verifying statements from family, 
fellow service members, or clergy, or submit any other 
records, documents, or personal statements which may provide 
credible evidence of any claimed in-service stressor(s) 
premised on personal assault; and to refer the matter to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) for an attempt to verify the in-service 
stressor(s) alleged by the appellant, providing USASCRUR with 
all the information submitted by and on behalf of the 
appellant describing the times, places, participants, 
circumstances, and consequences of such stressor event(s).  

The Board acknowledges that the RO subsequently requested 
additional information from the appellant regarding his 
purported in-service stressors by correspondence dated in 
April 2001.  Additionally, the RO requested information from 
both the USASCRUR, as well as from the military base where 
the appellant underwent basic training.  

The Inspector General's Office for the military based 
responded in October 2001 that, as the RO's request concerned 
events that occurred over 10 years earlier, military 
regulations did not permit them to help the RO with the 
request for assistance.  Nevertheless, the Inspector General 
reported that they did contact the West Virginia National 
Guard Inspector General and that office reported that they 
did not have any records of any investigation or inquiry.  
Further, it was noted that at the time of the alleged 
incident the records were only maintained for a 3-year 
period.

The USASCRUR responded in June 2002 that the U.S. Army 
Criminal Investigation Command had no documentation that 
described the incidents as related by the appellant while he 
was on basic training.

In addition, the January 2003 SSOC included a summary of the 
revised regulatory provisions of 38 C.F.R. § 3.304(f)(3) 
regarding personal assaults.  However, the Board finds that 
the necessary development under this regulation is 
incomplete, inasmuch as the RO did not submit the evidence it 
had received to an appropriate medical or mental health 
professional for an opinion as to whether it indicated that a 
personal assault had occurred during the appellant's period 
of basic training.  Moreover, as it has already been 
determined a remand is required regarding the duty to notify, 
the Board is of the opinion that the RO should also notify 
the appellant as to the alternative sources of evidence 
available to support his assertions of a personal assault(s) 
during basic training.  Following such development, he should 
be accorded a VA examination in regard to this case.

Since the Board has determined that a new examination is 
necessary in the instant case, the appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a claimant's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  Further, in accord with 
38 C.F.R. § 3.304(f)(3), the appellant 
should be advised of the alternate 
sources of evidence for substantiating 
his account of a personal assault during 
basic training, including any in his 
possession.  The RO should request any 
evidence identified by the appellant 
following this development. 

2.  After obtaining any additional 
records to the extent possible, the 
appellant should be afforded a VA 
psychiatric examination to determine the 
current nature and extent of any 
psychiatric disability found to be 
present, to include PTSD, if diagnosed.  
All indicated studies should be 
performed, to include all necessary 
special studies or tests should be 
accomplished.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  For any acquired psychiatric 
disorder found to be present, the 
examiner should indicate whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the disability 
is related to the appellant's military 
service, to include the reported personal 
assault that took place while he was 
undergoing basic training.  The entire 
claims folder and a copy of this remand 
must be provided to and reviewed by the 
examiner prior to the examination; the 
examiner should indicate that the claims 
folder was reviewed in conjunction with 
the examination.  Further, the examiner 
must set forth the complete rationale 
underlying any conclusions or opinions 
expressed, in a legible report.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal remain denied, the 
appellant and his representative should be furnished an SSOC, 
which addresses all of the evidence obtained since the most 
recent SSOC in January 2003, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


